Citation Nr: 0023076	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left arm injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active naval service from September 1974 to 
March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied the appellant's applications to reopen previously 
denied claims of service connection for schizophrenia and a 
left arm injury.  


FINDINGS OF FACT

1.  The Board denied the appellant's claim of service 
connection for schizophrenia by decision in November 1996.  

2.  The additional evidence relating to the claim of service 
connection for schizophrenia that was received into the 
record after the November 1996 Board decision is duplicative 
and cumulative of evidence previously considered by the 
Board.  

3.  The RO denied the appellant's claim of service connection 
for a left arm injury by September 1994 rating decision; he 
was notified of that determination by letter from the RO 
dated September 24, 1994; the appellant did not file a timely 
notice of disagreement with that determination.  

4.  The record does not include any additional evidence 
relevant to the claim of service connection for a left arm 
injury that was received into the record after the September 
1994 rating decision.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
a left arm injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In a September 1994 rating decision, the RO denied the 
appellant's claim of service connection for a left arm 
injury.  Rating decisions become final if the appellant does 
not perfect an appeal within one year after the RO notice to 
him of the rating decision.  See 38 C.F.R. § 20.200 (appeal 
perfected by filing of timely notice of disagreement, 
issuance of statement of the case, and filing of timely 
substantive appeal); 38 C.F.R. § 20.302 (notice of 
disagreement must be filed within one year of notification).  
The RO sent him a September 24, 1994 letter informing him of 
the determination.  He and his representative filed three 
documents within one year of that letter (in September 1994, 
February 1995, and June 1995), but none of them referred to 
the left-arm-injury claim.  In the absence of a timely filed 
notice of disagreement, that aspect of the September 1994 
rating decision denying service connection for a left arm 
injury is final.  

By November 1996 decision, the Board denied the appellant's 
claim of service connection for schizophrenia.  That decision 
became final on its issuance.  38 U.S.C.A. § 7104(a).  

Final decisions, whether of the Board or the RO, may not be 
reopened in the absence of new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  Whether new and material evidence is submitted is a 
jurisdictional test.  The Board must reopen the claim if such 
evidence is submitted and cannot do so if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  

In September 1997, the appellant filed a claim to reopen the 
Board's November 1996 decision denying service connection for 
schizophrenia.  In May 1998, he filed a claim to reopen the 
RO's September 1994 rating decision denying service 
connection for a left arm injury.  The RO declined to reopen 
these prior final decisions in an August 1998 rating 
decision.  The appellant disagreed, and the RO developed 
these claims for appellate review.  

The analysis required to adjudicate the applications to 
reopen the previously denied claims requires three steps as 
set forth in Elkins v. West, 12 Vet. App. 209, 214 (1999).  
VA must (1) determine whether the [appellant] has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108; (2) if new and material evidence has been presented, 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See also Winters v. West, 12 Vet. App. 203, 206 
(1999), rev'd on other grounds Winters v. Gober, No. 99-7108 
(Fed. Cir. July 26, 2000) (reiterating these three steps).  

As for the first determination, whether the appellant has 
submitted new and material evidence, new evidence can be 
material if it provides a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, even if it is unlikely to convince VA to alter a 
previous decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998); Elkins, 12 Vet. App. at 214.  See Fossie v. West, 
12 Vet. App. 1, 4 (1998) (reopening required where new 
evidence bears directly or substantially on matter).  New and 
material evidence must be presented or secured since the time 
the claim was finally disallowed on any basis and need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans (Samuel) v. Brown, 9 Vet. 
App. 273, 285 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  The prior evidence of 
record is vitally important in determining whether evidence 
is new for purposes of deciding whether to reopen a claim.  
Id.  

II.  Schizophrenia

At the time of the November 1996 Board decision, the record 
included the following evidence:  

? The service medical records were missing, although 
numerous attempts had been made by the RO to obtain 
these records.  A service department record indicated 
that the appellant was born in April 1957.  

? Private clinical records in December 1980 and March 
1982 showed diagnoses of schizophrenia, with its onset 
when the appellant was 21 years of age.  The records 
did not discuss the appellant's service in connection 
with the etiology.  

? VA hospital records in May 1983 showed that the 
appellant was admitted for being psychotic and that he 
had earlier hospitalizations in 1979 and 1982.  The 
diagnosis was schizophrenia.  

? VA psychiatric examination in July 1984 indicated that 
the first time the appellant felt depressed was in 1980 
and that he first consulted a psychiatrist in 1981.  
The diagnoses were schizophrenia, in remission, 
paranoid personality disorder, and marijuana 
dependency.  The examining psychiatrist opined that, 
while the appellant might well have had a schizophrenic 
disorder, it was evident that a large part of the 
psychosis was attributable to his drug abuse.  

? VA hospital records in October to November 1984 
included diagnoses of paranoid schizophrenia and mixed 
substance abuse.  It was also noted that the appellant 
had been jailed about 15 times for a variety of charges 
stemming from his violent behavior.  

? VA examination in March 1987 showed diagnoses of 
paranoid schizophrenia and multiple substance abuse.  

? In May 1989, a private psychiatrist stated that the 
appellant had a diagnosis of schizophrenia, and that he 
was first hospitalized in 1979.  Also of record were 
November 1986 to June 1989 clinical records from this 
private psychiatrist showing treatment for 
schizophrenia.  

? VA hospital records in July 1989 showed diagnoses of 
paranoid schizophrenia, marijuana dependence, and 
intravenous amphetamine dependence, in remission.  As 
history, it was noted that he had four to five prior 
psychiatric admissions since the age of 22 years.  

? VA clinical records from October 1984 to June 1994, VA 
psychiatric examinations in June 1990 and March 1992, 
private clinical records from May 1992 to March 1994, 
and VA hospital records from February to April 1993 and 
in June 1994 showed treatment for and diagnoses of 
schizophrenia.  

? The transcripts of hearings in December 1994 and 
December 1995 indicated that the appellant stated he 
first experienced schizophrenic symptoms in junior high 
school.  He stated he continued to hear voices and have 
other psychotic symptoms during service, which 
continued after his discharge.  

? VA hospital records in April, May, and August 1995 and 
in January 1996 revealed a diagnosis of chronic 
paranoid schizophrenia.  

? Private hospital records in July and August 1995 showed 
a diagnosis of schizophrenia.  It was also noted that 
the appellant stated he had been psychiatrically ill 
since the age of 19.  

The Board, in its November 1996 decision, denied the claim as 
not well grounded, holding that the record lacked any 
competent medical evidence attributing the post-service 
findings of schizophrenia to service. 

Additional evidence received into the record after November 
1996 includes the following:

? VA psychiatric examination in January 1997 diagnosing 
paranoid schizophrenia.  It was also noted that the 
appellant had various admissions since 1979.  VA aid 
and attendance examination that same month also 
diagnosed schizophrenia.  

? VA psychiatric examination in September 1997 revealed a 
diagnosis of paranoid schizophrenia.  The examiner 
described a "long history" of schizophrenia.  

? VA clinical records from August 1997 to June 1998 
indicated that the appellant was treated for 
schizophrenia.  

? Copies of July and August 1985 private hospital 
records, some of which were associated with the record 
prior to November 1996 and some were not, showed a 
diagnosis of schizophrenia.  It was also noted that the 
appellant stated he had been ill psychiatrically since 
the age of 19 years.  

The RO reviewed this evidence and declined to reopen the 
claim.  As it informed the appellant in the December 1998 
statement of the case, the additional evidence either 
duplicated evidence already of record or was essentially 
cumulative of evidence already of record.  In reviewing the 
evidence now of record in comparison to that before the Board 
in November 1996, it is clear that the additional evidence is 
either duplicative or cumulative.  The copies of the July and 
August 1985 private hospital records that were associated 
with the record prior to November 1996 are duplicative, and 
thus by definition not new.  The VA psychiatric examinations 
in January and September 1997 provide diagnoses of 
schizophrenia, VA clinical records from August 1997 to June 
1998 indicate that the appellant was treated for 
schizophrenia, and non-duplicative July and August 1985 
private hospital records show diagnoses of schizophrenia.  
Various VA and private hospital, clinical, and examination 
reports associated with the claims file at the time of the 
Board's November 1996 decision noted the findings of then-
current schizophrenic disorder.  Therefore, the additional 
evidence is simply cumulative of other evidence already of 
record.  The new, July and August 1985 private hospital 
records also noted that the appellant stated he had been 
psychiatrically ill since the age of 19.  Again, other such 
records that were associated with the claims file in November 
1996 contained similar information; thus, such new evidence 
is merely cumulative in nature.  

In short, the appellant has presented new evidence concerning 
his claim, but that evidence is either duplicative or 
cumulative of evidence considered by the Board in November 
1996.  For this reason, the Board must deny the appellant's 
application to reopen the previously denied claim of service 
connection for schizophrenia.  


III.  Left Arm Injury

At the time of the September 1994 rating decision, the record 
relevant to the left-arm-injury claim included a VA 
examination in March 1992 showing that the appellant had a 
well-healed scar on the left deltoid where he had been cut by 
a knife two years earlier.  The service medical records were 
missing, although numerous attempts had been made by the RO 
to obtain such records.  

After September 1994, the record shows receipt of the 
numerous medical documents pertaining to the appellant's 
schizophrenic disorder.  None of that evidence addressed any 
aspect of the left-arm-injury claim.  The record also 
included the appellant's testimony at hearings conducted in 
December 1994 and December 1995, although he did not discuss 
his left-arm-injury claim.  

In the absence of any documentary evidence concerning the 
claim, or any testimony by the appellant, the Board must 
conclude that the appellant has not submitted new and 
material evidence since the RO last considered the appeal in 
the September 1994 rating decision.  For this reason, the 
Board denies the appellant's application to reopen the 
previously denied claim of service connection for a left arm 
injury.  

IV.  Other Considerations

When the RO, in August 1998, declined to reopen the Board's 
denial of service connection for schizophrenia and the prior 
RO denial of service connection for a left arm injury, it 
adjudicated the claim under an interpretation of new and 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  That standard required that new and 
material evidence present a reasonable possibility of 
changing the outcome of the previous final decisions.  After 
the August 1998 rating decision, the U.S. Court of Appeals 
for the Federal Circuit in Hodge, 155 F. 3d at 1363, 
invalidated the Colvin standard and required instead that new 
and material evidence need only provide a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince VA to alter a previous decision.  

In this case, the RO has not adjudicated the appellant's 
application for reopening of either claim under the newer 
Hodge standard.  The Board might have remanded these claims 
to the RO for such consideration.  See Winters v. Gober, No. 
99-7108, slip op. at 6 (Fed. Cir. July 26, 2000) and Maggitt 
v. West, 202 F.3d 1370 (Fed. Cir. 2000) (Court of Appeals for 
Veterans Claims required to remand claim to the Board for 
reconsideration in light of Hodge); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (Board can only address a question not 
already addressed by the RO unless appellant is given 
adequate notice to respond).  However, as noted in the 
discussion above, the reasoning in this case revolves around 
the duplicative and cumulative nature of the additional 
evidence submitted on the appellant's behalf.  The changes 
precipitated by Hodge did not affect the language of 
38 C.F.R. § 3.156(a) that requires evidence to be neither 
duplicative nor redundant (e.g., cumulative).  Because the 
analysis in this case would remain the same under either the 
invalidated-Colvin standard or the newer Hodge standard, 
there is no prejudice to the appellant in deciding this 
claim.  


ORDER

New and material evidence having not been submitted, the 
previously denied claim of service connection for 
schizophrenia is not reopened.  

New and material evidence having not been submitted, the 
previously denied claim of service connection for a left arm 
injury is not reopened.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

